Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or suggest a console for operating an actuating mechanism, the console
comprising a controller for operating an actuating mechanism comprising the recited  elements in structural cooperation including wherein the connecting member further comprises a pressure plate fixedly connected to the observation platform, and wherein an axis of the pressure plate and an axis of an observation hole on the observation platform coincide with each other (as recited in claims 1 and 11); and wherein the support base comprises a panel extending in a vertical direction, and an observation platform located below the panel and extending in a horizontal direction, wherein the controller comprises a connecting member, which is connected to the panel and the observation platform respectively, wherein the support base further comprises a mounting beam, wherein an elbow support platform is further provided on the mounting beam, the elbow support platform and the mounting beam each comprising an outer side is bent in a direction away from the panel, wherein an outer side of each of the elbow support platform and the mounting beam comprises a shared shape (as recited in claim 8).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/SCOTT LUAN/Primary Examiner, Art Unit 3792